Case 4:20-cv-03900 Document 1-2 Filed on 11/16/20 in TXSD Page 1 of 3
                 Case 4:20-cv-03900 Document 1-2 Filed on 11/16/20 in TXSD Page 2 of 3
Certificate of Registration
                            This Certificate issued under the seal of the Copyright
                            Office in accordance with title 17, United States Code,
                            attests that registration has been made for the work
                            identified below. The information on this certificate has
                                                                                                 Registration Number
                            been made a part of the Copyright Office records.
                                                                                                 VA 2-098-266

                            ?4l7~
                            Acting United States Register of Copyrights and Director
                                                                                                 Effective Date of Registration:
                                                                                                 March 27, 2018




  CopyrightRegistrati.on for a Group of Published Photographs
  Regi$tration issued pursuqnt to 37 C.F.R. § 202.4(i)
           ··. :For Photographs Published: January 02, 2018 to March 13, 2018


  ·Title. -~---......,.,..-----------------..-----------~-------

                         Title of Group:            Robert Mecea -1st quarter reg 2018
        Nuiubet ofPhotographs in Group:             19

                 •   Individual Photographs:        Mecea_ Bronx Bodega 1_16_2018.jpg, Mecea_ George _Grumpy_ Tropiano
                                                    1_12_2018.jpg, Mecea_Bronx Fire 1, 1_2_18.jpg, Mecea_Bronx Fire 2,
                                                    1_2_18.jpg, Mecea_Bronx Fire 3, L.2_18.jpg, Mecea_Bronx Fire 4,
                                                    1_2_18.jpg, Mecea_Jasmine Campbell, 1_4_18.jpg,
                                     Published:     January 2018

                 • Jrt!1Jvid1g1.JPh9t11grnpb.s; · .l\1~cee1_J=>c>Jic:_e c1t th~ ~c;_eneof the stabbing, 2.. 7 18 .jpg, Mecea Tll,e ~gg
                                                    Soloman Religious Store, 2_L18.jpg,2.19.18, Crime Scene_Mecea.jpg,
                                                    2.22.18, swastika_Meceajpg, 2.22.18, DeBlaio_Mecea.jpg, 2.27.18,
                                                    Crash_Mecea.jpg,
                                     Published:     February 2018

                 •   Individual Photographs:       3.13.18, Geoffrey Berman, Mecea.jpg, 3.4.18, Ray Kelly_Mecea.jpg, 3.5.18,
                                                   Ladder_Mecea .jpg, 3.9.18, Soccer 2, Mecea.jpg, 3.9.18, Soccer, Mecea.jpeg,
                                                 . 3.9.18, Team, Mecea.jpeg,
                                     Published.: March 2018
    .        .
  Completion/Publication
                       Year of Completion:          2018
        Earliest Publicatfon Date in Group:         January 02, 2018
         Latest Publication Date in Group:          March 13,2018
                Nation of First Publication:        United States




  Author

                            •      Author:          Robert Mecea
                            Author Created:         photographs
                         Work made for hire:        No
                              Domiciled in:         United States


                                                                                                                                 Page 1 of 2
       Case 4:20-cv-03900 Document 1-2 Filed on 11/16/20 in TXSD Page 3 of 3



Copyright Clainian.t                                        .. ·r_:. 1,,,



             Copyright Claimant:       Robert Mecea . . .           .       .      .
                                       58317th Street, Apt
                                                 .      ..
                                                           J, ij:('ooklyn,
                                                                 .      .
                                                                           NY,. 11218
                                                                            -




·Certificatlon

                           Name:       Richard Liebowitz
                            Date:      March 27, 2018



           Copyright Office notes:     Regarding title infoimatjop.: Deposit contains complete list of titles that
                                       cottespondtotheindivid,ual photographs included in this group.

                                         Regarding group registration: A group of publislJ.ect photographs tr.my be
                                         registered on one applioaiioq with one filing fee only under limited
                                         circumstanc:es. ALL of the following are required; 1; All photographs .(a) were
                                       . created by the same authcir ANO (b) are owned bythe same copyrightclaimant
                                         AND (c) were published; fo. the same calendar year AND 2. the group contains
                                         750 photographs odess AND 3. A sequentially numbered list of photographs
                                         containing the title, _file mu:ne and month of pu)Jlication for each photograpl:i
                                         included. in the. group :rnu&t be uploaded. along with other required application
                                     ·· materials.   The  list must b~ submitted in an approved document format such as
                                         .XLS or .PDF. The file name for the numbered list must contain the title of the
                                         group and the Case N;rnb~ assigned to the application.




                                                                                                               Page 2 of2
